Citation Nr: 1640102	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  06-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for psychiatric disability, diagnosed as depressive disorder.



REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a June 2005 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for posttraumatic stress disorder (PTSD).  Following a December 2009 remand [by a Veterans Law Judge (VLJ) other than the undersigned], in June 2011 the Board issued a decision [by the same VLJ who authored the December 2009 remand] that (in pertinent part) denied service connection for PTSD.  The Veteran appealed that decision to the Court.  In February 2012, the Court issued an Order that vacated the June 2011 Board decision with regard to that issue, and remanded the matter for readjudication consistent with instructions outlined in a February 2012 Joint Motion for Partial Remand (Joint Motion) by the parties.  In November 2012, the issue was recharacterized more generally as service connection for psychiatric disability [pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009)] and remanded [by the same VLJ who authored both the December 2009 remand and the June 2011 decision] for additional development.

The case is now assigned to the undersigned VLJ, who requested an advisory medical opinion from the Veterans Health Administration (VHA) in June 2016.


FINDINGS OF FACT

1.  The competent evidence of record does not clearly and unmistakably show that any psychiatric disability pre-existed the Veteran's active service.

2.  It is reasonably shown that the Veteran's currently diagnosed depressive disorder began in service and has persisted since that time.

CONCLUSION OF LAW

Service connection for psychiatric disability, diagnosed as depressive disorder, is warranted.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, because the claim is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of sound condition is not rebutted, "the [V]eteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The report of the Veteran's May 1977 service enlistment examination did not note any psychiatric abnormalities.  On an October 1978 Report of Medical History completed at the time of her separation from military service, she reported an in-service history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The report of her October 1978 service separation examination did not note any psychiatric abnormalities.  Her service personnel records do not indicate any combat participation, but such records do note that she was absent without leave (AWOL) for 3 days in November 1977, for 28 days from November 1977 to December 1977, and for 154 days from January 1978 to June 1978.

Although not documented in her service records, the Veteran has described several in-service events, including: seeing her friend get killed on the rifle range when his head was shot off during a training exercise; being harassed (not sexually) by an officer after he thought she saw him smoking marijuana; and sexual harassment (but not sexual assault) by a sergeant.

Following her discharge from service, VA treatment records dating since June 2005 reflect multiple diagnoses of psychiatric disability for the Veteran, including: adjustment disorder; depressive disorder; PTSD; dysthymia; and antidepressant-induced bipolar disorder.

In October 2008, the Veteran submitted lay statements from various individuals which all described their observations of how the Veteran's mental state had changed after her military service.

At a VA psychiatric examination in July 2013, the Veteran was diagnosed with cocaine dependence, PTSD ("due to childhood trauma"), and personality disorder not otherwise specified (with borderline and antisocial personality disorder traits).  The VA examiner (a staff psychologist) opined that "it is less likely as not that any diagnosed acquired psychiatric disorders are related to any incident of the Veteran's military service"; for rationale, the VA examiner noted that the Veteran's diagnoses of PTSD and personality disorder both "had early onset in childhood," and that her cocaine dependence developed after discharge from the military.  The VA examiner also opined that the symptoms noted in service on the October 1978 Report of Medical History (i.e., a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble) "were likely attributable to pre-existing PTSD and Personality Disorder, and are less likely as not related to her military service," and questioned the credibility of the Veteran's in-service stressors and current severity of PTSD symptomatology.  The VA examiner concluded that the "Veteran's current PTSD is likely attributable to childhood trauma."

Thereafter, in a June 2014 addendum VA medical opinion, a VA clinical psychologist reviewed the record and opined that the complaints noted in service on the October 1978 Report of Medical History "are less likely as not indicative of a mental disorder attributable to any event [in] service."  The VA psychologist also concurred with the July 2013 VA examiner's medical opinion "that [the] Veteran's PTSD is due to pre-service traumas.  However, it is less likely as not that [the] Veteran's PTSD was aggravated beyond its natural progression by events/stressors during service.  As previously stated, no reported in[-]service stressors were substantiated and there is evidence that [the] Veteran's report of in-service stressors are inconsistent among mental health professionals, raising questions of [the] Veteran's credibility . . . .  It should additionally be noted that an individual with PTSD and personality disorder traits [is] not likely to fare well in the military.  Veteran was only in the military from July 77 - November 77 [corrected in an addendum to November 78] and of those days she was AWOL 187 [days].  This response is consistent with that of an individual who already had a mental health condition, given her limited time in service and unsubstantiated stressors.  It should also be noted that the previous examiner documented Cocaine Dependence as her primary diagnosis at the time of her evaluation.  Thus any perceived symptom increase related to [the] Veteran's diagnosis of PTSD reported during the previous evaluation were more likely than not a byproduct of her consistent and excessive use of cocaine."

Pursuant to the Board's June 2016 request for an advisory medical opinion from the VHA, a VA psychiatrist reviewed the record in August 2016 and addressed each of the Veteran's post-service psychiatric diagnoses.  Regarding adjustment disorder, the VA psychiatrist noted being unable to provide the requested medical opinions regarding causation, with the rationale being that this diagnosis was only referred to in past medical history sections of the Veteran's medical records and was not formally diagnosed.  Regarding depressive disorder, the VA psychiatrist opined that "it appears that depressed mood, as a symptom, first manifested prior to service" and that "[t]here is no clear evidence that could rule out, or render it undebatable, that [the Veteran's] depression was worsened beyond its natural progression during her time enrolled in the service."  Regarding dysthymia, the VA psychiatrist noted being unable to provide the requested medical opinions regarding etiology, with the rationale being that this diagnosis was only noted one time (in January 2005) in the Veteran's medical records.  Regarding antidepressant-induced bipolar disorder, the VA psychiatrist opined that this disorder was first diagnosed post-service in March 2005 after being placed on Celexa (and therefore such disorder did not exist prior to service), and "this diagnosis is unlikely (less than 50%) to be related to military service...[because] [t]he diagnosis itself is a referral to...an affective response due to treatment with an antidepressant medication."  Regarding PTSD [which the VHA specialist was not asked to address], the VA psychiatrist noted that, without verification of an in-service stressor for the Veteran, "it is not possible to document PTSD due to military stressor, or worsened by such as she was determined to have pre-service trauma resulting in PTSD, based on statement of stressor alone."

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim being decided.

The Veteran states that she currently has a psychiatric disability related to several in-service events that she has described, including: seeing her friend get killed on the rifle range when his head was shot off during a training exercise; being harassed (not sexually) by an officer after he thought she saw him smoking marijuana; and sexual harassment (but not sexual assault) by a sergeant.  As noted above, these events were not documented in her service records.

First, because the report of the Veteran's May 1977 service enlistment examination did not note any psychiatric abnormalities, the Board finds that the presumption of soundness at entrance attaches in this case.

Next, the Board finds that the competent evidence of record does not clearly and unmistakably show that any psychiatric disability pre-existed the Veteran's active service.  As noted above, the VA psychiatric examiner in July 2013 opined that the Veteran's PTSD had early onset in childhood and that her current PTSD was "likely" attributable to childhood trauma; the VA clinical psychologist in June 2014 concurred with the July 2013 VA examiner's medical opinion that the Veteran's PTSD was due to pre-service traumas and also noted that the Veteran's AWOL periods were "consistent with" an individual who already had a mental health condition before entering service; and the VA psychiatrist in August 2016 opined that "it appears" that depressed mood (as a symptom) first manifested prior to service.  However, the Board finds that such opinions from these three medical providers do not clearly and unmistakably show that any psychiatric disability pre-existed her service (in light of the speculative language used therein, as noted in the quotation marks above).  In the absence of clear and unmistakable evidence to show that any psychiatric disability pre-existed the Veteran's service, the Board cannot rebut the presumption of soundness.  As such, the current claim for service connection will be analyzed only with regard to whether psychiatric disability was incurred in service.  See Wagner, 370 F.3d at 1089, 1096 (if the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation).

Finally, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from psychiatric disability ever since service.  See 38 C.F.R. § 3.303(b).  While the stressful in-service events she has described are not documented in her service records [and were not able to be verified for purposes of service connection for PTSD under 38 C.F.R. § 3.304(f)], the October 1978 Report of Medical History clearly documents her in-service report of a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  In addition, her service personnel records clearly document three periods of time when she was AWOL in service.  The evidence of record also includes lay statements from various individuals who have all described their observations of how the Veteran's mental state had changed after her military service.  The medical evidence of record documents that, during the period of the current claim, she has been treated for psychiatric symptoms and has been given a formal, recurring, independent (i.e., not medication-induced) diagnosis of depressive disorder.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of psychiatric symptoms ever since her service - which the Board considers forthright and credible, in light of the psychiatric symptoms documented on her in-service October 1978 Report of Medical History, the findings regarding her AWOL periods documented in her service personnel records, and the lay statements describing continuity of symptoms) supports the finding of a causal link between the Veteran's current psychiatric disability and her military service.

[The Board finds that the medical opinions rendered in July 2013, June 2014, and August 2016 did not adequately consider the Veteran's reports of continuity of psychiatric symptoms since service, but instead focused solely on the suggestion of pre-existing psychiatric disability (which was not noted on her service entrance examination).  In addition, the Board finds that the June 2014 and August 2016 medical opinions offered inappropriate discussions of the Veteran's credibility (regarding her reports of in-service events), when credibility is a legal question and not a medical one.  For these reasons, the medical opinions rendered in July 2013, June 2014, and August 2016 are entitled to significantly less probative value.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's credibility findings); Sizemore v. Principi, 18 Vet.App. 264, 275 (2004) (faulting VA examiner for "expressing an opinion on whether the appellant's claimed in-service stressors have been substantiated, [which] is a matter for determination by the Board and not a medical matter").]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about her in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed depressive disorder began in service and has persisted since that time.  Accordingly, service connection for psychiatric disability, diagnosed as depressive disorder, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for psychiatric disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]


ORDER

Service connection for psychiatric disability, diagnosed as depressive disorder, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


